Citation Nr: 0706583	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-21 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1952 to February 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho. 

In his substantive appeal, dated in June 2004, the veteran 
raised the claim of secondary service connection for 
depression, which is referred to the RO for appropriate 
action. 

The claim of a total disability compensation rating based on 
individual unemployability due to service-connected 
disabilities is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The record shows that the veteran has a current combined 
rating of 70 percent, which meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).  
The only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities. 

In determining unemployability status, the issue is whether 
the veteran is capable of performing the physical and mental 
acts required by employment. 

The most recent VA examination in June 2002 did not address 
the question of the impact the service-connected disabilities 
had on the veteran's ability to work. 

As the record does not contain sufficient medical evidence to 
decide the claim, under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), the claim is REMANDED for the following 
action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Obtain the VA records from the Boise, 
Idaho VA Medical Center since March 2004. 

3. Schedule the veteran for a VA 
examination to determine the effect the 
service-connected disabilities, 
specifically, the cervical, thoracic, and 
lumbar spine disabilities, the right 
shoulder disability, and the residuals of 
a head injury, have on the veteran's 
ability to engage in substantial gainful 
employment.  The claims folder must be 
made available to the examiner for review.  

In formulating an opinion, the examiner 
may consider the veteran's level of 
education and previous work experience, 
but not his age or impairment caused by 
any nonservice-connected disability.   

4. Upon completion of the foregoing, the 
RO should readjudicate the claim.  If the 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 




The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


